United States District Court
Northern District of California

I\)

\DOO\!O\Lll-bb~)

10
11
12
13
14

15'

16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JosE DlvlsloN
JONATHAN LOTT, ' case No. 18-cv-05135-LHK
Plaimiff» 0RDER DISMISSING AMENDEI)
V CoMPLAINT As MooT
Re: Dkt. No. 9
SCoTT KERNAN,
Defendant.

 

 

Plaintiff, a California state prisoner proceeding pro se, filed a federal civil rights complaint l
(“Original Complaint”). See Dkt. No. l. The Court conducted a preliminary screening and
dismissed the complaint with leave to amend. See Dkt. No. 8; In a separate order, the Court
granted plaintiffs motion to proceed in forma pauperis. See Dkt. No. 7.

Plaintiff has filed an amended complaint (“FAC”). ._S'ee Dkt. I\lo. 9. For the reasons stated
below, the FAC is DIMISSED as moot `

1. ' LEGAL sTANDARD

A federal court must conduct a preliminary screening in any case in which a prisoner seeks

redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

§ 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

. l
Case No. lS-CV-05135-LHK
ORDER

 

United States District Court
Northem District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

\lC\U'l-l>b->N

 

 

that are f`rivolous, malicious, fail to state a claim upon which relief may be granted or seek
monetary relief from a defendant Who is immune from such relief. See 28 U.S.C. § 191 5A(b)(l),
(2). Pro se pleadings must, however, be liberally construed See Balistreri v. Pacifz`ca Polz'ce

Dep’z., 901 F.2d 696, 699 (9111 cir. 1988).
11. ANALYsls

On November 8, 2016, California Voters approved The Public Safety and Rehabilitation
Act of 2016 - Proposition (“Prop”) 57 - and it took effect the next day. People v. Marquez, 11
Cal. App. 5th 816, 821 (Cal. App. 2017); Cal. Const., Art. II, § 10(a). Prop 57 added Article 1, '
section 32 to the California Constitution. That section provides, in relevant part, “Parole
consideration: Any person convicted of a nonviolent felony offense and sentenced to state prison
shall be eligible for parole consideration after completing the full term of his or her primary
offense,” defined for these purposes as “the longest term of imprisonment imposed by the court
for any offense, excluding the imposition of an enhancement, consecutive sentence, or alternative
sentence.” Cal. Const., art. I, § 32, subds. (a)(l), (a)(l)(A).

In the Original Complaint, plaintiff alleged that he was convicted of a non-violent felony.
Original Compl. at 3. As a three-striker, however, plaintiffs term of incarceration is 26-years to
life with thepossibility of parole. Id. When plaintiff filed his Original Complaint, plaintiff was
not considered for early parole because the California Department of Corrections and
Rehabilitation (“CDCR”) refused to consider inmates’ eligibility for parole, even where the inmate
Was convicted of a non-violent felony, if the inmate Was “currently incarcerated for a term of life
with the possibility of parole for an offense that is not a violent felony” (“Regulation”). Cal. Code
Regs., tit 15, § 3491(b)(1) (2018).

Plaintiff alleged the Regulation violated his rights under Article I, Section 32 of the
California Constitution. See id. The Court noted that a claim under Section 1983 may be
sustained only if a plaintiff claims the defendants have violated the United States Constitution or
federal law, and dismissed the Original Complaint with leave to amend. See Dkt. No. 8. ln

addition, the Court noted for plaintiff s benefit that a California court had recently voided the

2
Case No. 18-CV-05135-LHK
ORDER

 

United States District Court
Northem District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

applicable Regulation, and suggested plaintiff may be eligible for relief in state court. See id.
(discussing In re Edwards, 26 Cal. App. 5th 1181, 1192 (Cal. App. Sept. 7, 2018) (“Edwards”).
Plaintiff timely filed the FAC in November 2018. See generally, FAC. He argued that the
Regulation violated his rights both under the California Constitution and under the Due Process
Clause of the Fourteenth Amendment to the United States Constitution. See icf.

“i

On January l, 2019, in light of Edwards, CDCR enacted emergency regulations to allow
inmates who are incarcerated for a term of life with the possibility of parole for nonviolent
offenses to be eligible for parole consideration.”’ Hughey v. Kerncm, N_o. 18~cv-003l3-WQH-
BGS, 2019 WL 329535, at *5 (S.D. Cal. Jan. 24, 2019) (quoting l-Z Cal. Regulatory Notice Reg.
43 (Jan. 4, 2019) (httos://oal.ca.gov/wp~content/unloads/sitcs/166/2019/01/1z-2019.pd'1). The
emergency regulations amended the Regulation. The relevant section now states that “an
indeterminately-sentenced nonviolent offender . . . may be eligible for parole consideration.” Cal.
Code Regs. tit. 15, § 3491(b)(l) (2019). A review of the record reveals that plaintiff is “an
indeterminately-sentenced nonviolent offender.” See Exs. to Original Compl. (stating plaintiff
“was sentenced . . . for an indeterminate term”). Accordingly, under the amended regulations
plaintiff is no longer barred from eligibility for early parole.

Because plaintiff is no longer barred from eligibility, plaintiffs claim is moot. See Pugh v.
Kernan, No. 18-CV-06497-CRB (PR), 2019 WL 651700, at *2 (N.D. Cal. Feb. 15, 2019)
(dismissing the same claim as moot); see also All. for the Win Rockies v. Savage, 897 F.3d 1025,
1031 (9th Cir. 2018) (“A claim is moot if it ‘has lost its character as a live controversy.”’).
IlI.C()NCLUSION

For the foregoing reasons, plaintiffs action is dismissed as moot.

IT IS SO ORDERED.

3110/etl fha 11 j r2

LUCY H. tit)H
United States District lodge

Case No. lS-CV-05135-LHK
ORDER

 

